Citation Nr: 0025821	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-01 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for a bowel condition.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for gastroenteritis.

6.  Entitlement to service connection for pes planus.  

7.  Entitlement to service connection for a right knee 
condition.

8.  Entitlement to service connection for a neck condition.

9.  Entitlement to an increased rating for residuals of 
fracture, left tibial scarring with strain of medial 
collateral ligament of the left knee with instability, 
currently evaluated as 20 percent disabling.  

10.  Entitlement to an increased rating for psoriasis and 
tinea versicolor, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased (compensable) rating for 
otitis media.

12.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine, disc bulging at L1-
2, L2-3, L3-4 and L4-5.  

13.  Entitlement to a rating in excess of 30 percent for 
headaches.  

14.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for dizziness, a bowel condition, a 
respiratory condition, sinusitis, gastroenteritis, pes 
planus, a right knee condition and a neck condition, and 
increased ratings for residuals of fracture, left tibial 
scarring with strain of medial collateral ligament of the 
left knee with instability (hereinafter "left knee 
disability"), psoriasis and tinea versicolor (hereinafter 
"skin condition"), and otitis media.  The RO also granted 
service connection for degenerative changes of the lumbar 
spine, disc bulging at L1-2, L2-3, L3-4, and L4-5 
(hereinafter "low back disability"), evaluated as 20 
percent disabling, and headaches, evaluated as 10 percent 
disabling.  In January 1999, the RO increased the rating for 
headaches to 30 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected headaches.  Further, there is no written withdrawal 
of the issue under 38 C.F.R. § 20.204.  Therefore, the Board 
will consider the increased rating issue on appeal.  

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for tinnitus.  
During the pendency of the appeal, a January 1999 rating 
decision granted service connection for tinnitus, evaluated 
as noncompensably disabling.  The veteran was notified and 
did not file a notice of disagreement.  Therefore, the issue 
of any higher evaluation for this disorder is not presently 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  

The issues of entitlement to service connection for right 
knee and neck conditions, an increased rating for low back 
disability, and entitlement to TDIU will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that claims for 
service connection for dizziness, a bowel condition, a 
respiratory condition, sinusitis, and gastroenteritis are 
plausible.  

2.  The evidence clearly and unmistakably shows that 
bilateral pes planus pre-existed service, as demonstrated by 
diagnosis of the condition on the veteran's pre-induction 
examination in January 1952. 

3.  The underlying pathology of the bilateral pes planus did 
not increase in severity during service.  

4.  The claims for service connection for right knee and neck 
conditions are supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  

5.  The veteran's service-connected left knee disability is 
productive of no more than moderate disablement.  

6.  The veteran's service-connected skin condition is not 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement.

7.  The veteran's service-connected otitis media is not 
productive of an active suppurative process or aural polyps .

8.  The medical evidence does not show that the veteran's 
service-connected headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for dizziness, a bowel condition, a 
respiratory condition, sinusitis, and gastroenteritis.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The pre-existing pes planus was not aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1999).  

3.  The claims for service connection for right knee and neck 
conditions are well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The criteria for a rating in excess of 20 percent for 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

5.  The criteria for a rating in excess of 10 percent for 
skin condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7816 
(1999).

6.  The criteria for a compensable rating for otitis media 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6200 (prior to June 10, 
1999); 38 C.F.R. § 4.87, Diagnostic Code 6200 (from June 10, 
1999).

7.  The criteria for a rating in excess of 30 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Factual Background

A review of the service medical records shows that the 
veteran was diagnosed with bilateral pes planus during a pre-
induction examination in January 1952.  In January 1955, he 
was seen in the infirmary with chief complaint of sore throat 
for past 3-4 days.  Chest X-rays revealed infiltration in the 
right base suggestive of a pneumonitis.  The diagnosis was 
bronchopneumonia.  In December 1958, he was admitted to the 
hospital with a four day history of sharp pains in the right 
lower quadrant of the abdomen.  He reported having normal 
bowel movements.  Physical examination revealed hyperactive 
bowel sounds with minimal distention.  His bowels moved 
normally while he was in the hospital, consequently the 
intestinal obstruction could not be diagnosed.  Final 
diagnosis indicated that no disease was found.  The veteran 
was hospitalized again in October 1960 when he reported that 
two days prior he had developed dizziness followed by nausea, 
anorexia, weakness, myalgia and chilly sensations.  The 
impression included influenza.  A chest X-ray taken during 
the hospitalization showed some residual pleural thickening 
and residual clouding at the left costophrenic angle.  
Gastric complaints were noted in November 1962.  The 
impression was ulcer versus gastroenteritis.  In January 
1963, the veteran reported dizzy spells after hitting his 
head on an open shelf.  Neurological evaluation was negative.  
The impression was mild concussion.  In December 1963, he was 
treated for viral gastroenteritis.  Complaints of abdominal 
cramps and diarrhea were noted in January1965.  Discharge 
examination in May 1965 was negative for any pertinent 
abnormalities.  

VA outpatient treatment records reflect that in May 1968 the 
veteran reported experiencing less dizziness.  VA 
examinations in July 1968, November 1969 and August 1983 were 
negative for any pertinent complaints or findings.  A VA 
hospital summary dated in February 1980 included a diagnosis 
of bronchitis.  On VA examination in August 1988, the veteran 
complained of feet and chest pain as well as trouble 
breathing; however, no pertinent diagnoses were noted.  

In an August 1997 statement, Dr. J.H. indicated that there 
was a direct correlation between the veteran's right knee 
disability and his service-connected left knee disability.  
The physician also opined that the veteran's neck pain was 
related to his service-connected left knee disability.  

VA general medical examination in December 1997 showed that 
the veteran's lungs were clear and that he could walk one 
block and climb a flight of stairs.  The abdomen was soft 
with good bowel sounds and no organomegaly.  The feet had 
bilateral pes planus.  Chest X-ray revealed left pleural 
scarring and minor atelectasis of lung basis.  The diagnoses 
included history of sinusitis, pes planus bilaterally, 
chronic obstructive pulmonary disease (COPD), and history of 
pneumonia.  The examiner noted that the veteran denied having 
dizziness.  

The veteran was afforded a VA respiratory examination in 
April 1998.  Clinical evaluation of the lungs revealed no 
prolonged expiration and no evidence of crackles or wheezing.  
There was no dullness to percussion.  The chest was 
symmetrical with equal motion on respiration and inspection.  
Clinical evaluation of the abdomen revealed that it was soft 
with active bowel sounds.  No splenomegaly, masses, or 
tenderness was noted.  Chest X-rays were interpreted as 
showing no active disease.  The diagnosis was obstructive 
lung disease.  

VA general medical examination in November 1998 showed that 
the chest and lungs were clear to auscultation and 
percussion.  The abdomen was soft and flat.  No masses were 
felt.  There were no pertinent diagnoses.  Similar findings 
were reported on VA general medical examination in May 1999.  

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), the VA has a 
duty to assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well-grounded.  
Morton v. West, 12 Vet.App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 C.F.R. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet.App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990)).  

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury (or as the result of a service-connected 
condition); and (3) medical evidence of a nexus between the 
claimed in-service (or service-connected) disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Epps v. Gober 126 F.3d at 
1468 (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra); see also Allen v, Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

A.  Dizziness, Bowel Condition, Respiratory Condition, 
Sinusitis, and Gastroenteritis

In this case, the medical evidence fails to establish the 
existence of current disabilities involving dizziness, a 
bowel condition, sinusitis and gastroenteritis that can be 
linked to service.  While the service medical records reflect 
that the veteran was treated for various complaints in 
service, VA examinations in 1997, 1998 and 1999 fail to show 
any current disability.  Inasmuch as the veteran has not 
submitted evidence of a present disability, his claims of 
service connection for dizziness, a bowel condition, 
sinusitis, and gastroenteritis are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

In addition, the Board notes that there is no competent 
medical evidence of record to support the contention that 
there is a relationship between the veteran's active service 
and his current respiratory condition.  While the medical 
evidence reflects that the veteran suffers from COPD and 
obstructive lung disease, it fails to link either of the 
disabilities to service.  Where the determinative issue is 
medical causation and without cognizable medical evidence to 
support the veteran's claim it cannot be well-grounded.  

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the Court held in Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

B.  Pes Planus

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

As previously noted, the veteran's January 1952 pre-induction 
examination included a diagnosis of bilateral pes planus.  
This diagnosis is clear and unmistakable evidence that the 
veteran had pes planus prior to service.  

Therefore, the question to be resolved is whether the pre-
existing condition was aggravated by active service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(a)(b).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet.App. 
292, 297 (1991); Green v. Derwinski, 1 Vet.App. 320, 323 
(1991); Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993).

Upon review, the Board finds no evidence that the veteran's 
bilateral pes planus increased in severity during service.  
The service medical records are negative for complaints of or 
treatment for pes planus in service.  VA examinations in July 
1968 and November 1969 are also negative for complaints or 
treatment regarding the feet. 

Accordingly, based on the evidence of record, the Board finds 
that the veteran had no increase in the severity of his pes 
planus while serving on active duty.  When all the evidence 
is taken into account, it does not support a conclusion that 
service connection is warranted for pes planus.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  The Board 
has also considered the benefit of doubt doctrine, 38 
U.S.C.A. § 5107, but does not find the evidence in equipoise 
which would warrant application of this doctrine.

C.  Right Knee and Neck Conditions

Regarding the issues of service connection for right knee and 
neck conditions, the Board finds that the veteran's claims 
are well-grounded.  In this regard, the Board notes that 
evidence in the record reflects that the veteran currently 
suffers from disabilities of the right knee and neck.  The 
record also contains a statement from Dr. J.H., dated in 
August 1997, wherein he opined that the veteran's right knee 
condition and neck pain were related to his service-connected 
left knee disability.  Therefore, the veteran has presented 
well-grounded claims for service connection for right knee 
and neck conditions, and to this extent only the appeal is 
granted.


II.  Increased Ratings

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

In an August 1968 rating decision, the RO granted service 
connection for a skin condition, evaluated as 10 percent 
disabling; a left knee disability, evaluated as 
noncompensably disabling; and otitis media, evaluated as 
noncompensably disabling.  In November 1969, the rating for 
the left knee disability was increased to 10 percent.  VA 
medical records show that in March 1980 an arthrotomy of the 
left knee was performed and the veteran was found to have 
tears of both the medial and lateral meniscus which were 
removed.  In May 1980, the veteran was granted a temporary 
total rating for convalescence (pursuant to 38 C.F.R. § 4.30) 
from March 18 to May 31, 1980; thereafter, the 10 percent 
rating was resumed.  In October 1988, the rating for the left 
knee disability was increased to 20 percent.  

The veteran was afforded VA examinations for compensation 
purposes in December 1997.  During an examination conducted 
by Platte Valley Medical Group, the veteran reported that 
during service he was unloading supplies and was hit in the 
head and knocked unconscious by something such as a big box.  
He started having headaches at that time which have become 
worse.  Darvon gives him some relief and he can have them 
even in the middle of the night.  He stated that his eyes 
hurt and that he has had daily headaches in the last 2 
months.  He indicated that he used to have headaches maybe 
once a week.  Neurological evaluation revealed that the 
cranial nerves were intact, although his tracking on eye 
movements was poor.  Deep tendon reflexes were symmetric with 
decreased ankle jerks bilaterally.  Toes were down-going.  
Strength was slightly decreased for hip flexion and ab and 
adduction of the legs.  It was noted that this may be related 
to pain.  Gait was basically narrow based and steady.  He 
stood through most of the examination due to apparent 
discomfort from sitting.  He had a slightly off balance 
tandem walk, but otherwise he could walk on his heels and 
toes.  Romberg was negative.  

On skin examination, the veteran denied any treatment for his 
skin conditions for the past 8 years.  He denied any pruritus 
or pain.  Physical examination revealed a 5 cm area of 
redness on the extensor aspect of both elbows, near the elbow 
joint.  There was no scaling, ulceration, excoriation or 
crusting.  There was no systemic or nervous manifestation.  
The diagnoses were history of psoriasis and history of tinea 
versicolor.  

On joints examination, the veteran denied any stiffness, 
swelling, heat or redness in the left knee joint.  He 
indicated that he had flare up of joint pain every day, 8 out 
of 10 and continuous.  Physical examination of the left knee 
revealed no swelling or deformities and free range of motion.  
The left leg had no swelling.  There was no pain on motion, 
edema, effusion, weakness, tenderness, redness, heat or 
abnormal movement.  Gait was normal.  There was no functional 
limitation on standing and walking.  No ankylosis.  Leg 
length was equal on both sides.  The diagnosis was 
degenerative joint disease of both knees. 

On ear disease examination, the veteran denied headaches.  
Objective findings revealed that the auricle and external 
canal were normal.  Tympanic membrane was perforated on the 
right ear.  Mastoid was normal.  There was no disturbance of 
balance.  There was no infection of the middle or inner ear.  
The diagnosis was history of chronic media.  

In a July 1998 rating decision, the RO granted service 
connection for headaches, evaluated as 10 percent disabling 
from August 19, 1997.  

The veteran was afforded VA examinations for compensation 
purposes in November 1998.  On skin examination, the veteran 
stated that at the present time, neither one of his skin 
conditions were being treated; both were in remission.  He 
did have flare-up of the tinea versicolor every summer, with 
minimal itching at that time.  Physical examination revealed 
no ulceration, exfoliation or crusting.  The examiner noted 
that there was no rash at that time.  The veteran stated that 
the psoriasis had been dormant for approximately 20 years.  
The diagnosis was tinea versicolor of the chest, back, groin 
and feet and psoriasis of elbow, knees and scalp.  

On ear disease examination, clinical evaluation of the right 
ear showed no abnormality of the auricle or external canal.  
The tympanic membrane was gray.  Mastoid area appeared 
normal.  Active disease was not observed.  

On joints examination, the veteran stated that his left knee 
gave way about two times a month.  He did not wear a brace.  
His treatment at that time was home exercises.  He had 
periods of flare-up which lasted for about six or eight hours 
and occurred approximately twice a month.  Prolonged standing 
aggravated his knee condition.  Walking relieved his 
symptoms.  He did not lose range of motion at the time of the 
flare-up.  He did not sustain episodes of dislocation or 
subluxation.  He stated that his knee condition affected his 
daily activities in that he had difficulty climbing either a 
ladder or stairways.  In addition, he was unable to stand 
from a squatting position.  He was unable to ride horses and 
was unable to do auto mechanic work because of his knee 
condition.  Furthermore, he was unable to bear all his weight 
on his left leg without holding onto another object for fear 
of falling.  

Physical examination revealed a 6 inch longitudinal scar in 
the medial aspect of the left knee.  There was no joint 
effusion.  The cruciate and collateral ligaments were intact.  
Range of motion of the left knee was extension to 0 degrees 
and flexion to 130 degrees.  X-rays of the left knee revealed 
degenerative changes in all three compartments of the knee 
joint.  The diagnosis was degenerative changes of the left 
knee.  

In a January 1999 rating decision, the RO increased the 
rating for headaches to 30 percent.  

The veteran was afforded VA examinations for compensation 
purposes in May 1999.  On neurological examination, he 
veteran reported that he had intermittent headaches.  He 
stated that twisting and turning of his head caused these 
flare-ups while resting and wearing a soft cervical collar 
gave him relief.  His only treatment for headaches at that 
time was intermittent use of the soft cervical collar and 
Darvon and Tylenol as needed.  He stated that he has three 
headaches a day which last for one hour each.  

On joints examination, range of motion of the left knee was 
extension to 0 degrees and flexion to 135 degrees.  There was 
no joint effusion.  Ligaments of the left knee were strong.  
X-rays of the left knee revealed mild degenerative changes.  

On skin examination, the veteran reported that at the present 
time he was not receiving any treatment for either of his 
service-connected skin conditions although he did use Selsun 
shampoo when the scalp became involved.  He did experience 
itching when the rash was present.  There were no lesions at 
that time and no evidence of exfoliation and ulceration.  The 
diagnosis was history of psoriasis and history of tinea 
versicolor.  

A.  Left Knee

The veteran's left knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5257.  Under this 
code, a 20 percent evaluation is assigned for moderate 
impairment of a knee.  A 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the current 20 percent rating for 
the disability of the left knee is appropriate.  On the most 
recent VA examinations in November 1998 and May 1999, the 
left knee was not limited to 15 degrees or less of flexion or 
at least 20 degrees of extension, which is required for a 
rating in excess of 20 percent based on limitation of motion.  
Thus, limitation of motion of the veteran's left knee does 
not meet the criteria for a rating in excess of 20 percent 
under Diagnostic Codes 5260 or 5261.  Nor does the evidence 
reveal severe recurrent subluxation or lateral instability of 
the left knee necessary for a higher rating under Diagnostic 
Code 5257.  In this regard, the Board notes that the 
aforementioned VA examinations showed the ligaments of the 
left knee to be intact and strong.  

Accordingly, the Board concludes that based on the evidence 
cited above, the veteran's left knee disability picture does 
not more nearly approximate the criteria necessary for a 
higher disability evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, although the veteran contends that he 
has functional limitations as a result of the left knee 
disability, physical examination by the VA in 1998 and 1999 
showed that he had essentially full range of motion of the 
knee.  Thus, the Board feels that the current level of 
disability shown is encompassed by the rating assigned and 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
an evaluation in excess of 20 percent is not warranted.  

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98.  In these two opinions, the General Counsel held 
that a separate rating for arthritis may be awarded when the 
veteran is rated under the provisions of Diagnostic Code 
5257.  However, for such a separate rating to be granted, it 
must be demonstrated that additional disability is present.  
For such additional disability to be present, it must be 
demonstrated that the service-connected disability at least 
meets the criteria for a zero percent rating under the 
provision of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Under these provisions, zero percent ratings are 
appropriate when extension is limited to 5 degrees or flexion 
is limited to 60 degrees.  A review of the findings on VA 
examinations in 1998 and 1999 treatment show that extension 
was 0 degrees, and flexion was no less than 130 degrees.  The 
veteran's limitation of motion is therefore not of sufficient 
severity to warrant zero percent ratings based on range of 
motion.  Separate ratings based on arthritis are therefore 
not appropriate, given the veteran's range of left knee 
motion at the time.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

B.  Skin Condition

The veteran's psoriasis and tinea versicolor have been 
evaluated under Diagnostic Code 7816.  This code requires 
that psoriasis be evaluated as for eczema, under Diagnostic 
Code 7806, which provides a 10 percent rating if there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran is currently receiving a 10 percent rating.  A 
review of the most recent VA examination fails to show that 
his skin condition produces constant exudation or itching, 
extensive lesions or marked disfigurement.  Therefore, the 
Board is unable to conclude that the current symptomatology 
equates to or approximates the criteria for a 30 percent 
rating.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.  As 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for increased compensation, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

C.  Otitis Media

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, a review 
of the supplement statements of the case issued in August and 
November 1999 shows that they were not applied to the present 
claim.  A comparison to the previous version of the 
regulation does not disclose any pertinent change to the 
regulations that would affect the outcome of this decision, 
however.  See 38 C.F.R. § 4.85, 4.87, 4.87a (1998).  
Therefore, the Board concludes that the veteran is not 
prejudiced by application of the current criteria to his 
claim since there are no substantive changes in the 
regulation as relates to his claims.  That is, the 
differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
minor and do not effect the outcome of the appeal; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran's service-connected otitis media is evaluated in 
accordance with Diagnostic Code 6200.  Prior to the June 1999 
revisions, the criteria provided that chronic, suppurative 
otitis media would be assigned a 10 percent rating during the 
continuance of the suppurative process.  The new criteria 
provide for a 10 percent evaluation during suppuration, or 
with aural polyps.  The November 1998 VA examination reported 
a normal external canal.  There was no active ear disease.  
The record is void of any medical evidence showing discharge, 
suppuration or aural polyps involving the ears in recent 
years.  Accordingly, the preponderance of the evidence is 
against a compensable evaluation for otitis media.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31, 4.87a, 
Diagnostic Code 6200 (prior to June 10, 1999); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (effective June 10, 1999).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

D.  Headaches

As noted above, service connection was granted for headaches 
in July 1998; a 10 percent evaluation was assigned, effective 
from August 19, 1997.  In January 1999, the RO increased the 
evaluation to 30 percent from August 19, 1997.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The veteran's headaches are currently evaluated as 30 percent 
disabling under Diagnostic Code 8100.  Under that code, a 30 
percent rating requires characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating, the maximum allowable under 
this code, requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Once again the Board is of the opinion that an increased 
evaluation is not warranted.  On review of the record, the 
evidence shows that the veteran indeed does suffer from 
frequent headaches.  Significantly, however, there is no 
objective evidence that these headaches have been productive 
of severe economic inadaptability.  Without evidence of 
severe economic inadaptability there is no basis to award an 
increased evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for dizziness, a bowel 
condition, a respiratory condition, sinusitis and 
gastroenteritis is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

The claims of entitlement to service connection for right 
knee and neck conditions are well-grounded.  

Entitlement to an increased rating for a left knee disability 
is denied.

Entitlement to an increased rating for a skin condition is 
denied.

Entitlement to a compensable rating for otitis media is 
denied.

Entitlement to a rating in excess of 30 percent for headaches 
is denied.


REMAND

Because the claims of entitlement to service connection for 
right knee and neck conditions are well-grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The veteran contends that his right knee and neck conditions 
are the result of his service-connected left knee disability.  

Service connection is warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  Service connection may also 
be granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
a veteran is entitled to service connection for an increment 
in severity of a nonservice-connected disability attributable 
to a service-connected disability.  Accordingly, the RO must 
review the veteran's claim in light of the Allen decision and 
determine whether there has been any increment in severity of 
his nonservice-connected disabilities which can be attributed 
to his left knee disability. 

Regarding the increased rating claim for low back disability, 
the Board notes that during a VA spine examination in May 
1999 the veteran reported that he had seen Dr. Bence, an 
orthopedist at the VA Medical Center (VAMC) in Grand Island, 
Nebraska, approximately every month since December 1998 
because of his low back condition.  He stated that Dr. Bence 
had treated him with injections of the lumbar spine on two 
occasions for pain control.  He also stated that he saw a 
chiropractor at the Grand Island VAMC.  Upon review, the 
Board notes that there are no recent outpatient treatment 
records associated with the claims file.  

The Court has held that the duty to assist the veteran 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his nonservice-
connected right knee and neck 
disabilities since service and for his 
service-connected low back disability in 
recent years.  The RO should also ask the 
veteran to more fully identify Dr. Bence, 
i.e., full name and office address, by 
whom he claims to have been treated for 
his low back condition.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of his nonservice-connected 
right knee and neck conditions and to 
determine the severity of his service-
connected low back disability.  All 
indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the disabilities, including 
complete range of motion measurements for 
the right knee, neck, and low back.  
Regarding the right knee and neck, the 
orthopedist should express an opinion as 
to whether it is more likely than not 
that any right knee and neck disabilities 
were caused by the service-connected left 
knee disability.  If the examiner 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
the right knee and neck disabilities as a 
result of the service-connected left knee 
disability, and if so, specify the degree 
of aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  Regarding the low back, the 
orthopedist should obtain a history and 
note any objective findings regarding the 
following: functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the back.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The orthopedist is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected 
part is used repeatedly.  The orthopedist 
should also indicate whether there is 
evidence of severe intervertebral disc 
syndrome with recurring attacks and 
intermittent relief, or if there are 
clinical findings indicative of severe 
lumbosacral strain such as listing of the 
whole spine to the opposite side, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space.  The 
examiner must also be requested to 
express an opinion as to the impact of 
the service-connected conditions on the 
veteran's ability to perform 
substantially gainful employment, and 
whether service-connected disabilities 
have rendered him unemployable.  The 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examinations.

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate in light of the additional 
evidence and Allen, the claims for 
service connection for right knee and 
neck disabilities.  The RO should also 
readjudicate the veteran's claim for an 
increased rating for low back disability.  
The RO should discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, with respect to pain.  
[DeLuca].  The RO should also 
readjudicate the claim for TDIU.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 26 -


